Per Curiam: The decree in this case, so far as it requires the amount found due to be paid in gold, must, under the authority of the cases reported in 11 Wallace 682, under the title of legal tender cases, he reversed. The cases referred to are the latest decisions of the Supreme Court of the United States upon that subject, and are binding upon us, since the question involved arises under the Constitution of the United States. The answer claims a homestead for John Mclnhill, but admits the fee to have been in Edward Mclnhill. The record contains nothing • showing a homestead right in John Mclnhill. Decree reversed and cause remanded. Deoree reversed.